Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 1 of 8 PageID: 1



                     IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               NEWARK DIVISION


 IN RE: PROTON-PUMP INHIBITOR                   MDL No. 2789
 PRODUCTS LIABILITY LITIGATION                  Case No.: 2:17-md-2789 (CCC)(MF)
 (NO. II)

 This Document Relates to:

Deeann Cisco




       FIRST AMENDED SHORT FORM COMPLAINT AND JURY DEMAND

        The Plaintiff(s) n a m e d b e l o w file(s) this First Amended Short Form

 Complaint and Demand for Jury Trial against Defendants named below by and through

 their undersigned counsel and as permitted by Case Management Order No. 7. Plaintiff(s)

 incorporate(s) by reference the allegations contained in Plaintiffs’ Master Long Form

 Complaint and Jury Demand in In re: Proton-Pump Inhibitor Products Liability Litigation,

 MDL 2789, in the United States District Court for the District of New Jersey pursuant to

 Case Management Order No. 7.

        In addition to those causes of action contained in Plaintiffs’ Master Long Form

 Complaint and Jury Demand, where certain claims require specific pleadings and/or

 amendments, Plaintiff(s) shall add and include them herein.

                             IDENTIFICATION OF PARTIES

 Identification of Plaintiff(s)
 1.      Name of individual injured/deceased due to the use of PPI Product(s): Deeann Cisco.

 2.      Consortium Claim(s): The following individual(s) allege damages for loss of
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 2 of 8 PageID: 2



consortium:.           Not Applicable

3.        Survival and/or Wrongful Death Claims:

           a. Plaintiff,                           , is filing this case in a representative capacity

              as the                                        of the Estate of                        ,

              deceased.

           b. Survival Claim(s): The following individual(s) allege damages for survival

              claims, as permitted under applicable state laws:

                                                                                                    .

4.         As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

limited to the following:

                 X              injury to himself/herself

                                injury to the person represented

                               wrongful death

                                survivorship action

                                economic loss

                                loss of services

                                loss of consortium

                                other:


Identification of Defendants

5.         Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 3 of 8 PageID: 3




             Abbott Laboratories

            AstraZeneca Pharmaceuticals LP

            AstraZeneca LP

             GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

             GlaxoSmithKline Consumer Healthcare LP

             GlaxoSmithKline Consumer Healthcare Holdings (US) IP LLC

             Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

             Novartis Corporation

             Novartis Pharmaceutical Corporation

             Novartis Vaccines and Diagnostics, Inc.

             Novartis Institutes for Biomedical Research, Inc.

             Novartis Consumer Health, Inc.

             Pfizer, Inc.

             The Procter & Gamble Company

             Procter & Gamble Manufacturing Company

             Takeda Pharmaceuticals USA, Inc.

             Takeda Pharmaceuticals America, Inc.

             Takeda Pharmaceuticals LLC

             Takeda Pharmaceuticals International, Inc.

             Takeda California, Inc.

             Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
             & Development Center, Inc.

             Takeda Pharmaceutical Company Limited

             TAP Pharmaceutical Products, Inc. f/k/a TAP Holdings Inc.
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 4 of 8 PageID: 4



                 Wyeth Pharmaceuticals, Inc.

                 Wyeth-Ayerst Laboratories

                 Wyeth LLC

                 Other(s) Defendant(s) (please identify):




                              JURISDICTION & VENUE

Jurisdiction:

6.        Jurisdiction in this Short Form Complaint is based on:

                Diversity of Citizenship

            Other (The basis of any additional ground for jurisdiction must be pled in

            sufficient detail as required by the applicable Federal Rules of Civil Procedure).



Venue:

 7. District Court(s) in which venue was proper where you might have otherwise filed this

     Short Form Complaint absent Case Management Order No. 7 entered by this Court

 and/or to where remand could be ordered: United States District Court for the Eastern
 District of Texas                                                                               .
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 5 of 8 PageID: 5



                                    CASE SPECIFIC FACTS

8.          Plaintiff(s) currently reside(s) in (City, State): Beaumont, TExas        .

9.          To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during

the following time period: 11/25/2011-06/30/2017                                                 .

10.         Plaintiff/Decedent used the following PPI Products, for which claims are being

asserted:

                   Dexilant

                  Nexium

                   Nexium 24HR

                   Prevacid

                   Prevacid 24HR

                   Prilosec

                   Prilosec OTC

                   Protonix

                   Other (List All):

11.         The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

include, among others that will be set forth in Plaintiff’s discovery responses and medical

records:

                   Acute Interstitial Nephritis (AIN)

                   Acute Kidney Injury (AKI)

                  Chronic Kidney Disease (CKD)

                   End Stage Renal Disease (ESRD)

                   Dialysis

                   Death
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 6 of 8 PageID: 6



                 Other(s) (please specify):




12.      At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent

resided in (City, State): Beaumont, Texas                                                    .

                                   CAUSES OF ACTION

13.     Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.

14.      The following claims and allegations asserted in the Master Long Form

Complaint and Jury Demand are herein more specifically adopted and incorporated by

reference by Plaintiff(s) please check all that apply):

                Count I: Strict Product Liability

                Count II: Strict Product Liability – Design Defect

                Count III: Strict Product Liability – Failure to Warn

                Count IV: Negligence

                Count V: Negligenc Per Se

                Count VI: Breach of Express Warranty

                Count VII: Breach of Implied Warranty

                Count VIII: Negligent Misrepresentation

                Count IX: Fraud and Fraudulent Misrepresentation

                Count X: Fraudulent Concealment

                 Count XI: Violation of State Consumer Protection Laws of the State(s) of:
                                                                                         .
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 7 of 8 PageID: 7



              Count XII: Loss of Consortium

              Count XIII: Wrongful Death

              Count XIV: Survival Action

              Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

        Causes of Action against Defendant(s) identified in Paragraph five (5) above. If

        Plaintiff(s) includes additional theories of recovery, to the extent they require

        specificity in pleadings, the specific facts and allegations supporting these

        theories must be pled by Plaintiff(s) in a manner complying with the

        requirements of the Federal Rules of Civil Procedure:
Case 2:19-cv-09909-CCC-MF Document 1 Filed 04/15/19 Page 8 of 8 PageID: 8




       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as

the Court deems equitable and just, and as set forth in the Master Long Form Complaint

and Jury Demand, as appropriate.

                                      JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: 04/15/19


                                              Respectfully Submitted,


                                                    /s/ Sejal K. Brahmbhatt
                                              John T. Boundas, Texas Bar#00793367
                                              Sejal K. Brahmbhatt, Texas Bar#24031873
                                              Williams Kherkher Hart Boundas, LLP
                                              8441GulfFreeway, Suite 600
                                              Houston, TX 77017
                                              Email:jboundas@williamskherkher.com
                                              Email:sbrahmbhatt@williamskherkher.com
                                              713-230-2287(Telephone)
                                              713-643-6226(Facsimile)
                                              Attorneys for the plaintiff(s)
